Citation Nr: 1450405	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for PTSD and assigned a 50 percent initial disability evaluation, effective the date of claim.  Subsequently, in a September 2010 rating decision, the RO, in pertinent part, increased the disability rating for PTSD to 70 percent, effective the date of claim.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

As noted in the November 2013 Board decision, on the October 2009 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the Veteran appointed three private attorneys to represent him.  However, in a June 2013 letter to the Veteran, the Board indicated that only one individual could be recognized as his representative and enclosed VA Forms 21-22 and 21-22a for the Veteran to appoint a service organization, or attorney or agent to represent him.  In the letter, the Board also stated that the Veteran had 30 days to respond and, if he did not do so, the Board would assume that he wished to represent himself.  To date, the Veteran has not responded; therefore, the Board assumes that he has elected to represent himself. 

In the November 2010 substantive appeal, the Veteran requested both a personal hearing in Washington, DC and a videoconference at the RO (Videoconference Board hearing).  In an October 2013 letter, the Veteran was asked to clarify the type of hearing requested and was informed that, if a response was not received within 30 days of the clarification letter, the Board will assume that he no longer wants a hearing.  To date, the Veteran has not clarified the hearing request; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to issue the Veteran an appropriate supplemental statement of the case.  The action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, PTSD has been characterized by, at worst, occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as intrusive thoughts and memories, dysphoric and anxious mood, isolation, poor sleep quality, poor concentration, poor short term memory, dissociative episodes, autonomic hyperactivity, sporadic panic attacks and continuous anxiety and depression that impacted the ability to function independently appropriately and effectively, and deficiencies in simple self-care.

2.  For the entire initial rating period on appeal, PTSD was not characterized by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, a private psychiatric examination, and VA examinations to assist with the claim.  In this regard, in October 2008 and April 2013, VA provided the Veteran with VA psychiatric examinations to help determine the severity of the service-connected PTSD.  The Veteran also submitted a private psychiatric examination report dated in August 2010.  As the psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, a 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On appeal to the Board, a November 2008 rating decision granted service connection for PTSD and assigned a 50 percent initial disability rating, effective the date of claim.  Subsequently, in a September 2010 rating decision, the RO, in pertinent part, increased the disability rating for PTSD to 70 percent, effective the date of claim.  By entering a notice of disagreement with the initial rating, the Veteran has at least implicitly contended that the service-connected PTSD is worse than the assigned 70 percent rating contemplates.  

In October 2008, the Veteran underwent a VA psychiatric examination.  The Veteran reported sleep difficulties and received about four hours of sleep nightly, but denied panic attacks, inappropriate behaviors, or suicidal or homicidal ideation. The Veteran reported recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and felt as if the traumatic event was recurring.  The Veteran reported frequent anxiety and depression with intrusive thoughts and isolation.  

Upon psychiatric evaluation in October 2008, the Veteran was clean, neatly groomed, and appropriately dressed, speech was unremarkable, and he was cooperative and attentive.  Psychomotor activity was tense, with constricted affect with dysphoric and anxious mood.  The Veteran was able to do serial sevens and spell a word forward and backward, orientation was intact to time, place, and person, and thought process and content was unremarkable with no delusions or hallucinations.  Judgment showed that he understands the outcome of his behavior.  Memory was normal.  The VA examiner assigned a GAF score of 53, which may demonstrate moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In support of the appeal, the Veteran submitted a private psychiatric examination from August 2010.  The Veteran reported painful recollections of the traumatic event and he had dissociative episodes and flashbacks of fire.  The Veteran reported sporadic panic attacks, a thirty-minute sleep latency followed by three hours of poor quality sleep, with multiple awakenings, and a low energy level.  The Veteran denied homicidal and suicidal thoughts and hallucinations.  The private examiner noted that the Veteran was alert, with no fluctuation in his level of consciousness, fully oriented, affect was reactive,  with normal thought processes and no delusions, and judgment was intact.  The examiner noted anxious and dysphoric mood, poor concentration and easily distracted, poor short term memory, limited insight, autonomic hyperactivity, was easily startled, had a foreshortened sense of future, and reported survivor guilt.  At the time of examination, the private psychiatrist assessed that the Veteran had deficiencies in simple self-care as he had trouble starting and finishing simple self-care tasks.  The examiner assessed that the sporadic panic attacks and continuous anxiety and depression impacted the ability to function independently, appropriately, and effectively.  The private psychiatrist assigned a GAF score of 50, which may reflect serious symptoms or serious impairment in social or occupational functioning.

The Veteran underwent another VA psychiatric examination in April 2013.  There, the Veteran reported symptoms of depressed mood and anxiety, and a variable amount of sleep.  The Veteran reported no suicidal or homicidal ideations.  Examination revealed that thought processes were linear, logical, and goal oriented, insight, judgment, and reasoning appeared intact, and there was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  The VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner assigned a GAF score of 60, which may indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Board has also reviewed the voluminous VA treatment records (located in Virtual VA).  The copious treatment records revealed GAF scores ranging between 51 and 60, consistent with moderate symptoms and moderate difficulty in social, occupational, or school functioning.  The VA treatment records also reflect reported symptoms and occupational and social impairment consistent with a 70 percent disability rating for PTSD.  

Based on the above, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected PTSD has been manifested, at worst, by occupational and social impairment, with deficiencies in most areas due such symptoms as intrusive thoughts and memories, dysphoric and anxious mood, isolation, poor sleep quality, poor concentration, poor short term memory, dissociative episodes, autonomic hyperactivity, sporadic panic attacks and continuous anxiety and depression that impacted his ability to function independently appropriately and effectively, and deficiencies in simple self-care, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The Board also finds that the criteria for an initial disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the initial appeal period does not show that the Veteran experienced total occupational and social impairment, or displayed symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, or for the veteran's own occupation or name.  While the private psychiatrist indicated that the Veteran had deficiencies in simple self-care and trouble starting and finishing simple self-care tasks (i.e., the intermittent inability to perform activities of daily living), which is one symptom listed in the 100 percent disability rating criteria, the disability picture of the service-connected PTSD more closely approximates a 70 percent rating.  This one symptom does not cause total occupational and social impairment in this case; the 100 percent rating criteria requires total occupational and social impairment, and rates on the basis of symptoms as they tend to show such occupational or social impairment, rather than rating on the mere presence of symptoms without consideration of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117 (holding that 38 C.F.R. "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas)."

In short, the Board finds that the weight of the evidence demonstrates that the degree of occupational and social impairment based on psychiatric symptoms more nearly approximates 70 percent for the entire period, and does not more nearly approximate the criteria for 100 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 70 percent during any time within the initial rating period on appeal from January 18, 2008.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD, for any period.  Because the preponderance of the evidence is against the appeal in excess of 70 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and 

clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested intrusive thoughts and memories, dysphoric and anxious mood, isolation, poor sleep quality, poor concentration, poor short term memory, dissociative episodes, autonomic hyperactivity, sporadic panic attacks and continuous anxiety and depression that impacted his ability to function independently appropriately and effectively, and deficiencies in simple self-care.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating 

based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, a TDIU is not part of the initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


